     Case 2:20-cv-00009-RFB-BNW Document 19 Filed 10/06/20 Page 1 of 3




     RICHARD A. HARRIS, ESQ.
1
     Nevada Bar No. 505
2    MICHAEL I. SANDOVAL, ESQ.
     Nevada Bar No.: 13242
3    RICHARD HARRIS LAW FIRM
     801 South Fourth Street
5
     Las Vegas, Nevada 89101
6    Phone: (702) 444-4444
     Fax: (702) 444-4455
7    E-Mail: Michael@RichardHarrisLaw.com
8
     Attorneys for Plaintiff

9                                 UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
     MAYRA AGUIRRE-ORTIZ, individually,                  CASE NO.:       2:20-cv-00009-RFB-BNW
12
             Plaintiff,
13
                                                         STIPULATION FOR EXTENSTION OF
14   vs.                                                 DISCOVERY DEADLINES (SECOND
                                                         REQUEST)
15   SMITH’S FOOD AND DRUG STORE a/k/a
     KROGER and DOES I-V, and ROE
16
     CORPORATIONS, I-V, inclusive,
17
             Defendants.
18
            The above named parties submit the following Stipulation for Extension of Discovery
19

20
     Deadlines (First Request).

21          A.       DISCOVERY COMPLETED TO DATE
22          This matter involves a slip and fall at one of defendant’s local store branch locations.
23   On January 23, 2020, the parties held an initial Rule 26(f) Conference. February 10, 2020, the
24   Court entered a stipulated discovery plan and scheduling order. Plaintiff and Defendants have
25   served their initial disclosure of witnesses and documents. Defendant has propounded a written
26   discovery upon Plaintiff. Defendant has deposed Plaintiff. Plaintiff is in the process of deposing
27   Defendant.
28




                                                     1
     Case 2:20-cv-00009-RFB-BNW Document 19 Filed 10/06/20 Page 2 of 3




            B.      DISCOVERY THAT REMAINS TO BE COMPLETED
1

2
            The parties need to designate expert witnesses and conduct the depositions of the expert

3
     witnesses. Plaintiff needs to conduct the deposition of a representative of defendant and the

5
     depositions of defendant’s employees who have information regarding the incident. Defendant

6
     needs to designate a Rebuttal Expert Witness. Plaintiff needs to designate a Rebuttal Expert

7
     Witness.

8            C.     REASONS WHY DISCOVERY HAS NOT BEEN COMPLETED

9           The state of emergency and resulting Court orders regarding COVID-19 have impacted
10   the parties’ ability to conduct discovery. Specifically, due to truncated office hours, the parties
11   need additional time to secure their respective expert witnesses and additional time for the same
12   to complete their expert reports. In addition, the previously assigned Plaintiff attorney, is no
13   longer with the Richard Harris Law Firm and was recently re-assigned to the new Plaintiff
14   attorney, Michael I. Sandoval, Esq. Finally, the pandemic has caused delays with procuring
15   dates for certain depositions. The parties did not request the instant extension of the discovery
16   deadlines sooner than twenty-one days before the current discovery deadline as the parties did
17   not realize until after that time that they would not be able to complete sufficient factual
18   discovery to allow their experts to adequately prepare their reports prior to the current expert
19   witness disclosure deadline.
20          Accordingly, the parties request that the Court extend the current discovery deadlines
21   ninety days.
22           D.     PROPOSED DISCOVERY SCHEDULE

23          Close of Discovery:                     December 21,2020.
24          Dispositive Motions:                    January 20, 2021.
25
            Joint Pre-Trial Order:                  February 19, 2021.
26
            Last day to amend pleadings:            Closed.
27
            Initial Expert Disclosures:             Closed.
28




                                                      2
     Case 2:20-cv-00009-RFB-BNW Document 19 Filed 10/06/20 Page 3 of 3




1          Rebuttal Expert Disclosures:    Closed.
2          Interim Status Report           Closed.
3

5
                 2 day of October, 2020.
     DATED this ___                                          2 day of October, 2020.
                                                 DATED this ___
6    RICHARD HARRIS LAW FIRM                     COOPER LEVENSON, P.A.
7

8
     /s/ Michael Sandoval                            /s/ Andre T. Marques
9    ___________________________                 ___________________________
     MICHAEL I. SANDOVAL, ESQ.                   ANDRE T. MARQUES ESQ.
10
     Nevada Bar No. 013242                       Nevada Bar No. 14737
11   801 South Fourth Street                     JERRY S. BUSBY, ESQ.
     Las Vegas, Nevada 89101                     Nevada Bar No. 1107
12   Attorneys for Plaintiff                     3016 W. Charleston Blvd., Suite 195
                                                 Las Vegas, Nevada 89102
13
                                                 Attorneys for Defendant
14

15         IT IS SO ORDERED.
16                     6th
           Dated this _______         October 2020.
                              day of __________,
17

18

19

20

21
                                           _____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28




                                             3
